MICHAEL BLANSON
v.
ALLEN CORRECTIONAL CENTER, WARDEN TERRY L. TERRELL, PRISCILLA PITRE RECORD ANALYST
No. 2008 CA1658.
Court of Appeals of Louisiana, First Circuit.
February 13, 2009.
Not Designated for Publication
MICHAEL BLANSON, Plaintiff/Appellant, In Proper Person.
JONATHAN R. VINING, Attorney for Defendants/Appellees, Warden Terry L. Terrell, Priscilla, Pitre, Allen Correctional Center
Before: CARTER, C.J., WHIPPLE AND DOWNING, JJ.
CARTER, C. J.
Michael Blanson, an inmate in the custody of the Louisiana Department of Public Safety and Corrections ("DPSC"), filed a petition for judicial review of a final agency decision rendered under the Corrections Administrative Remedy Procedure Act. Specifically, Blanson contested the DPSC's calculation of his sentence after his parole was revoked. Following de novo review, the district court affirmed DPSC's decision and dismissed plaintiffs petition with prejudice. Blanson now appeals.
The Commissioner's May 1, 2008 report, adopted by the district court in its June 3, 2008 judgment, thoroughly and adequately discusses the factual and procedural background of this matter, as well as the applicable law, and leaves no doubt that DPSC correctly calculated Blanson's sentence. After careful review, we affirm the district court's judgment by summary opinion in accordance with Rule 2-16.2A(5) of the Uniform Rules of Louisiana Courts of Appeal. All costs of this appeal are assessed to Michael Blanson.
AFFIRMED.